                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

ANTWAINE BUTLER,                                  1:19-cv-1087 DAD-BAM (PC)
              Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO PRODUCE
v.                                                PLAINTIFF ANTWAINE BUTLER, CDCR
                                                  #V-28655, VIA VIDEO CONFERENCE

B. JOHNSON,                                       DATE: April 29, 2020
                      Defendant.                  TIME: 11:30 a.m.

        Antwaine Butler, inmate, CDCR #V-28655, a necessary and material witness on his own
behalf in a Settlement Conference in this case on April 29, 2020, is confined at Kern Valley State
Prison, 3000 W. Cecil Avenue, Delano, CA 93215, in the custody of the Warden. In order to
secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate to appear by video conference in
Courtroom #9, 6th Floor, United States Courthouse, 2500 Tulare Street, Fresno, California on
April 29, 2020, at 11:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by video conference before the United States District Court at the time and
place above, until completion of settlement proceedings or as ordered by the court; and thereafter
to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Kern Valley State Prison

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by video conference at the time and place above, until completion of
the settlement proceedings, or as ordered by the court; and thereafter to return the inmate to the
above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated: March 30, 2020                 /s/ Barbara A. McAuliffe
                                 UNITED STATES MAGISTRATE JUDGE
